Citation Nr: 0207661	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for hypothyroidism, claimed 
as thyroid disease, as a residual of exposure to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1945 to 
September 1947.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, in which entitlement 
to service connection for hypothyroidism, claimed as thyroid 
disease, secondary to ionizing radiation exposure in service 
was denied.  

In January 1998, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals For Veterans Claims (Court).  He was 
represented in his appeal to the Court by Mr. Sean A. Ravin, 
Esquire.  The Office of General Counsel for VA represented 
the Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in December 1998, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for further development and readjudication.  The 
Court granted the joint motion later that same month.  The 
case was then returned to the Board for compliance with the 
directives in the Court's order and the Joint Motion for 
Remand.  

The Board remanded this issue for further development in 
December 1999.  The requested development has been 
accomplished and the matter has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1. The service medical records are silent as to complaints, 
treatment, or diagnosis referable to hypothyroidism.

2.  Private medical records show the veteran is currently 
diagnosed with hypothyroidism.

3.  Hypothyroidism is not shown to be the result of any 
incident or incidents of the veteran's period of active 
military service, including exposure to ionizing radiation 
during Operation CROSSROADS in 1946.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C. §§ 1110 1111, 1112, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.303, 3.304, 
3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 1995 rating decision, May 1995 Statement of the 
Case, September 1995 Hearing Officer's Decision, as well as 
the September 1995 and January 2002 Supplemental Statements 
of the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
VA has obtained ionizing radiation dose estimates from the 
Defense Threat Reduction Agency and an opinion from the Under 
Secretary for Health.  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA examination in April 1994.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

In this case, the veteran asserts that he was exposed to 
ionizing radiation at "Operation Crossroads", at Bikini 
Atoll in July 1946.  As a result of that exposure, he 
maintains that he developed thyroid problems in 1993.  
38 C.F.R. § 3.311 (b)(2), (5).  In letters dated November 
1994 and December 2000 the Defense Threat Reduction Agency 
confirmed that the veteran was present at Operation 
CROSSROADS, a U. S. atmospheric nuclear test series conducted 
at Bikini Atoll, during 1946.  

For veterans who were exposed to radiation during service, VA 
law and regulation provide that service-connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
either presumptively or on a direct basis.  Stone v. Gober, 
14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. App. 274 
(1998); See Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. 
Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

38 C.F.R. § 3.309 

According to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation- 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C. § 1112(c)(3) (2002); 38 C.F.R. 
§ 3.309(d)(3)(ii) (2001).  

The evidence of record also fails to establish a basis for 
service connection for the veteran's hypothyroidism secondary 
to ionizing radiation exposure in accordance with the 
provisions of 38 U.S.C. § 1112(c)(2) and 38 C.F.R. § 
3.309(d).  Although the veteran was exposed to a radiation 
risk activity, during Operation CROSSROADS, a U. S. 
atmospheric nuclear test series conducted at Bikini Atoll, 
during 1946, hypothyroidism is not included in the list of 
diseases specific to radiation-exposed veterans in 38 U.S.C. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d).  

38 C.F.R. § 3.311

In all claims in which it is established that a radiogenic 
disease became manifest after service, but not to a 
compensable degree within the presumptive periods prescribed 
in 38 C.F.R. §§ 3.307 and 3.309, and it is contended that 
that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1) (2001).  For purposes of 38 C.F.R. § 3.311 the 
term "radiogenic disease" means a disease that may be induced 
by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (2001).  If a 
claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Although the veteran's claim is based on a disease other than 
one of those listed in 38 C.F.R. § 3.311(b)(2) there is 
competent scientific or medical evidence that the claimed 
hypothyroidism may be induced by ionizing radiation, a 
"radiogenic disease".  38 C.F.R. § 3.311(b)(4).  The Under 
Secretary for Health indicated that hypothyroidism could 
occur following high dose radiation to the thyroid (e.g., 
hundreds or thousands of rads).  Hypothyroidism occasionally 
had been reported following x-ray therapy doses as low as 
1000 rads (Mettler and Upton, Medical Effects of Ionizing 
Radiation, Second edition, 1995, pages 223-225).  

Since the veteran has established a diagnosis of a radiogenic 
disease and claims that the disease is related to his 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration in compliance with 38 C.F.R. § 3.311(c)(1).  
Hilkert v. West, 12 Vet. App. 145, 148 (1999); Wandel v. West 
11 Vet. App. 200 (1998).  

In November 1994 the Defense Threat Reduction Agency 
indicated that the veteran would have received a probable 
dose of 0.227 rem gamma.  The Agency stated that this dose 
had an upper error bound of 0.490 rem gamma.  In December 
2000 The Defense Threat Reduction Agency wrote that the 
veteran would have received a probable dose of 0.229 rem 
gamma (0.3 rem rounded) (upper bound of 0.5 rem gamma).  38 
C.F.R. § 3.311(a)(1).  

In accordance with the Court's decision in Hilkert v. West, 
12 Vet. App. at 148 the RO referred the case to the Under 
Secretary for Benefits for further consideration in 
compliance with 38 C.F.R. § 3.311(c)(1).  In June 2001 the 
Under Secretary for Health wrote that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) does not provide screening dose for hypothyroidism.  
Radiation damage to the thyroid, other than neoplastic 
transformation, which resulted in hypothyroidism, would be an 
example of a deterministic effect.  Deterministic changes 
generally are considered to have a threshold.  The 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects is close to zero (Institute of Medicine Report, 
Adverse Reproductive Outcomes in Families of Atomic Veterans; 
The Feasibility of Epidemiologic Studies, 1995, pages 23-24).  

The Under Secretary for Health indicated there was little 
evidence for hypothyroidism after radiation doses of about 2 
- 10 rads of iodine - 131 dose to the thyroid (Institute of 
Medicine and National Academy of Sciences report Exposure of 
the American People to Iodine - 131 from Nevada Nuclear - 
Bomb Tests: Review of the National Cancer institute Report 
and Public Health Implications, 1998, pages ES-4 and 79).  In 
light of the above, in the opinion of the Under Secretary for 
Health it was unlikely that the veteran's hypothyroidism 
could be attributed to exposure to ionizing radiation in 
service.  

Based on the medical opinion from the Under Secretary for 
Health and a review of the veteran's claims folder, in June 
2001, it was the opinion of the Under Secretary of Benefits 
that there was no reasonable possibility that the veteran's 
hypothyroidism was the result of such exposure.  See 38 
C.F.R. § 3.311(c)(1).  

After carefully reviewing the veteran's service records, 
private and VA medical records, the medical opinion from the 
Under Secretary for Health, which was based on cited 
scientific evidence pertaining to the veteran's radiation 
exposure dose, and consideration of the factors proscribed in 
Section 3.311(e) as well as the determination from the Under 
Secretary for Benefits, the Board finds that the probative, 
credible evidence is against the veteran's claim for service 
connection for a hypothyroidism under the provisions of 38 
C.F.R. § 3.311.  Stone v. Gober, 14 Vet. App. 116 (2000).


Direct Service-Connection  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service-connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Service-connection can be established on a direct basis under 
the provisions of 38 U.S.C. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a thyroid disorder.  The earliest clinical 
indication of the potential presence of thyroid disease is 
revealed by private medical records dated in November 1993, 
approximately 45 years following the veteran's discharge from 
service.  

The Board acknowledges that the veteran's private physician, 
in June 1995, wrote that he knew that there had been 
relationships found between nuclear radiation and thyroid 
problems, and it may be possible that the veteran's 
hypothyroidism was due in part to the radiation exposure in 
the Bikini Atoll Experiment, Circa 1946.  Nevertheless, as 
previously discussed in detail above, based on the November 
1994 and December 2000 reports from the Defense Threat 
Reduction Agency, pertinent evidence from the veteran's 
claims folder, and scientific and medical principles, the 
Under Secretary for Health concluded that it was unlikely 
that the veteran's hypothyroidism could be attributed to 
exposure to ionizing radiation in service.  Moreover, based 
on that medical opinion the Under Secretary for Benefits 
found that there was no reasonable possibility that the 
veteran's disabilities resulted from exposure to ionizing 
radiation in service.  

Furthermore, the aforementioned statements by the veteran's 
private physician appear to have been based solely on history 
provided by the veteran, without access to the veteran's 
service medical records or radiation exposure dose.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Accordingly, the preponderance of the evidence is against 
entitlement to service-connection for hypothyroidism on a 
direct basis.  The evidence does not demonstrate that the 
veteran's hypothyroidism was incurred in or aggravated by 
service, related to any radiation exposure in service, or, is 
a disease specific to radiation exposed veteran's listed 
under 38 C.F.R. § 3.309(d).  38 U.S.C. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In summary, the veteran's hypothyroidism is neither directly 
nor presumptively related to active service or exposure to 
ionizing radiation in service.  The appeal is denied.


ORDER

A claim for entitlement to service connection for 
hypothyroidism due to exposure to ionizing radiation in 
service is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

